MEMORANDUM **
Maria Luisa Villarreal and her husband, Victor Villarreal, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ decision summarily affirming an immigration judge’s (“IJ”) order denying their applications for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to consider Petitioners’ contention that the IJ denied them due process by improperly weighing the evidence regarding hardship. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (holding that petitioners may not create jurisdiction over a discretionary hardship determination by re-characterizing an alleged abuse of discretion as a due process violation).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741, 750 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.